

114 HR 5624 IH: U.S. Wants to Compete for a World Expo Act
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5624IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Emmer of Minnesota (for himself and Ms. McCollum) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to take such actions as may be necessary for the United States to
			 rejoin the Bureau of International Expositions, and for other purposes.
	
 1.Short titleThis Act may be cited as the U.S. Wants to Compete for a World Expo Act. 2.FindingsCongress finds the following:
 (1)The Bureau of International Expositions (BIE) is a treaty-based organization, with 169 member-states, responsible for governing World Fairs and International Expositions since the signing of the Convention Concerning International Expositions on November 22, 1928. The United States is a party to the Convention.
 (2)The United States withdrew from membership in the BIE in 2001 in response to congressional limitations on the expenditure of funds for United States participation.
 (3)The United States and other non-members of the BIE face significantly higher costs to host and to participate in international expositions because of their non-member status.
 (4)The bid of a United States city, region, or State to host an international exposition is unlikely to be successful if the United States is not a member of the BIE, because BIE rules require that members receive a preference over non-members for all such bids.
 (5)Since the United States was previously a member of the BIE, and has already acceded to the Convention, no formal congressional action is necessary for the United States to rejoin the BIE.
 (6)The United States regularly enters into international legal agreements with other countries or international organizations, that are binding on the United States as a matter of international law. Under United States law, such agreements may take the form of treaties or executive agreements.
 (7)The President may enter into an international agreement on matters within his constitutional authority to the extent that the agreement is not inconsistent with enacted legislation. The United States is currently a party to approximately 900 treaties and 5,000 executive agreements.
 (8)Section 1(a) of Public Law 91–269 (22 U.S.C. 2801(a)) found that international expositions … have a significant impact on the economic growth of the region surrounding the exposition and … are important instruments of national policy.
 (9)Although section 204 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b) prohibits the expenditure of funds appropriated to the Department of State for a United States pavilion or other major exhibit at any international exposition or world's fair registered by the Bureau of International Expositions in excess of amounts expressly authorized and appropriated for such purposes, the section neither prohibits nor restricts the United States from being a member of the BIE.
 3.Sense of CongressIt is the sense of Congress that— (1)there are no statutory provisions that prohibit the United States from rejoining the BIE;
 (2)the United States should rejoin the BIE immediately to promote public diplomacy, global branding, and tourism to the United States; and
 (3)the Secretary of State, in partnership with the Secretary of Commerce, State and local governments, and private and nonprofit entities, should take all necessary steps to facilitate the timely submission of a request to rejoin the BIE.
			4.Authorization
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall take such actions as may be necessary for the United States to rejoin the BIE, notwithstanding any prohibitions under section 204 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b).
 (b)ReportThe Secretary of State shall inform the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate upon submitting a request to rejoin the BIE.
			